Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Superintendent of Shawangunk Correctional Facility finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As petitioner has received all the relief to *1088which he is entitled, the matter must be dismissed as moot (see Matter of Jenkins v Goord, 24 AD3d 923, 924 [2005]). Petitioner’s request in his reply brief for costs and lost wages is denied.
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.